DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 11-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,018,652 to Holtzclaw, Jr. (“HJ”).
Re: claim 1, HJ discloses the claimed invention including a  firearm sling comprising: a strap 40, 42, e.g., Figs. 1-2, having a first end and a second end (as shown); a rest portion 10 coupled to the strap, the rest portion comprising: a bifurcated cavity (see 30, 32, e.g., Figs. 4 and 8) formed along a length of the rest portion (as shown; see also, e.g., Fig. 7); and a media 66  within the bifurcated cavity, the media forming a pair of lobes within the rest portion.  HJ discloses “a pair of protrusions or ribs 30, 32 which define an elongated barrel-receiving recess 34 therebetween,” col. 2, lines 37-39 (e.g., 2:37-39), which protrusions or ribs adequately meet the term “lobes.”  Further note that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond
Re: claim 2, HJ further discloses further comprising a first attachment 20 positioned near the first end, and a second attachment 22 positioned near the second end, the first attachment and second attachment configured to selectively couple the firearm sling to a firearm, 2:24-26.
Re: claim 3, HJ further discloses wherein the bifurcated cavity is formed from stitching along at least a portion of the length of the rest portion, 3:29-40.
Re: claim 4, HJ further discloses wherein the bifurcated cavity forms a V-shaped trough along at least a portion of the length of the rest portion.  This is asserted because the inner walls of lobes 30, 32 are clearly shown to converge downwardly or diverge upwardly, which is an adequate representation of a letter V.
Re: claim 5, HJ further discloses wherein the bifurcated cavity forms one or more pairs of lobes (as shown).
Re: claim 6, HJ further discloses wherein the rest portion is bendable along the length.  Although HJ discloses a desire to “restrict lengthwise flexing of the cradle portion 33,” 3:6-7, HJ further discloses that “the preferred construction of the rifle sling provides a balancing of the flexibility and rigidity [of the cradle portion 33] desired,” 3:25-27.  Thus, some degree of being able to bend inheres in the construction disclosed.  Regardless, it has been held that the recitation that an element is “capable of” performing a function, here, capable of bending, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Re: claim 9, HJ further discloses wherein the media comprises one or more of a gel or a foamed material, 3:48-65.
Re: claim 11
Re: claim 12, HJ further discloses wherein the sling is a two-point sling (as shown).
Re: claims 13-16 and 19-21, HJ discloses the claimed invention as applied above and further discloses at least two layers 52, 54 having a first end, a second end, a length therebetween, and forming the bifurcated cavity above, 3:29-47.  Note that disclosure of, e.g., “link fasteners 20, 22,” 2:24-25, meets at least a buckle, clip, or lock of claim 16.
Claims 1-8, 13-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,533,799 to Shaw.
Shaw discloses a firearm sling 11, e.g., Fig. 4, comprising a strap, 2:42-43, having a first end and a second end; a rest portion 1, e.g., Figs. 1-4, coupled to the strap (as via 12, 13, i.e., first and second attachments), the rest portion comprising: a bifurcated cavity (best shown in Fig. 2) formed along a length of the rest portion; and a media 5 within the bifurcated cavity, the media forming a pair of lobes 2a-2b, 3a-3b, within the rest portion.  Shaw fairly discloses sand and stitching, Abstract, 2:4-8, and the attachments beings clips (as shown) and, thus, configured to selectively couple the sling to a firearm, etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over HJ.
Re: claims 7-8 and 17, HJ discloses the claimed invention except for the preferred material.  It would have been obvious to one having ordinary skill in the art at the time the Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Alternatively: sand is a well-known granular media.  Sand has been used in sandbags since their inception, hence their name.  Sandbags have been used as firearm rests for well over 100 years.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify HJ by using sand instead of the foam material disclosed.
Rationale: When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  Here, for the problem of filling a cavity on which to rest a firearm with a suitable material, a person of ordinary skill has good reason to use sand, since sand has been used in sandbags as firearm rests.
Alternative rationale: When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).  Here, the combination would yield only predictable results, e.g., a firm yet somewhat flexible base upon which to rest a firearm.
Re: claims 10 and 18, it has been held that limitations relating to the size of an element were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Here, there is no evidence that a change in relative dimensions would perform, i.e., support a firearm, any differently than that disclosed by HJ.
Alternatively: it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here, there is no persuasive evidence that the claimed configuration, i.e., a height to width ratio of less than 50%, is significant.	
Claims 7-8 and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over HJ in view of US 3,935,657 to Wade.
HJ discloses the claimed invention as applied above except for wherein bifurcated cavity contains granular media and wherein such includes one or more of beans, rice, corncob media, beads, or sand.
Wade discloses that it is well-known in the prior art to use sand in firearm rests, 1:10-26.  As noted above, sand is a well-known granular media.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify HJ as taught by Wade for the same rationales provided above.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
11-Mar-22